Case
 Case1:19-cv-02381-LTB-MEH
      1:19-cv-02381-LTB-MEH Document
                             Document158-2
                                      171-5 Filed
                                             Filed10/19/20
                                                   10/29/20 USDC
                                                             USDCColorado
                                                                  Colorado Page
                                                                            Page11ofof3
                                        23




                               EXHIBIT C
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 1 of222
                                                                                  of
                                      23




                                UNITED STATED DISTRICT COURT
                                      DISTRICT OF COLORADO
   ERIC TAYLOR                                         )
                                                       )
           Plaintiff,                                  )
                                                       )
                   v.                                  )
                                                       )           Case No.:
   WALTER CHARNOFF, an individual,                     )
   RENTRANGE, LLC, a Colorado Limited                  )
   Liability Company, and JOHN DOE, an                 )
   Individual,                                         )
                                                       )
           Defendants.                                 )

                                       VERIFIED COMPLAINT

           NOW COMES the Plaintiff ERIC TAYLOR, a South Carolina citizen and resident, by

   and through his attorneys, Mudd Law Offices, and files his Complaint against the Defendants

   WALTER CHARNOFF (“Defendant Charnoff”), a Colorado citizen and resident;

   RENTRANGE, LLC (“Defendant RentRange”), a Colorado limited liability company; and

   JOHN DOE (“Defendant Doe”), an unknown individual, upon personal information as to his

   own activities, upon information obtained through investigation, and upon information and belief

   as to the activities of others and all other matters, and states as follows:

                                         NATURE OF ACTION

           1.      This is an action for breach of contract, defamation per se, tortious interference

   with business relations, assault, and battery.

           2.      By this action, the Plaintiff seeks compensatory damages, punitive damages,

   recovery of attorney’s fees and costs, and injunctive relief.

                                                 PARTIES

           3.      ERIC TAYLOR is a resident of Lexington, South Carolina.
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 2 of322
                                                                                  of
                                      23




          4.      WALTER CHARNOFF is a resident of Boulder County, Colorado.

          5.      RENTRANGE, LLC is a Colorado limited liability company with its principal

   place of business in Westminster, Adams County, Colorado.

          6.      JOHN DOE is an unidentified security subcontractor who accompanied

   Defendant Charnoff on February 13, 2014 and, upon information and belief, is a citizen of

   Florida.

                                    JURISDICTION AND VENUE

          7.      The Plaintiff is a citizen of South Carolina. The Defendants are citizens of

   Colorado and Florida. Consequently, there exists diversity of the Parties.

          8.      An actual case or controversy has arisen between the Plaintiff and the Defendants

   (the “Parties”) in an amount exceeding $75,000.

          9.      Based on the diversity of the Parties and the amount in controversy exceeding

   $75,000, this Court has jurisdiction over the Plaintiff’s claims pursuant to 28 U.S.C. § 1332.

          10.     Venue in this district is proper pursuant to 28 U.S.C. § 1391 because at least one

   of the Defendants is subject to this Court’s personal jurisdiction with respect to this action.

          11.     The Defendants have engaged in intentional conduct with actual malice that has

   harmed the Plaintiff.

          12.     The Plaintiff has been injured by the Defendants’ conduct and has suffered

   damages resulting therefrom.

                                     FACTUAL BACKGROUND

                                   Relationship Between the Parties

          13.     Beginning in 2011, the Plaintiff worked for Defendant RentRange as an

   independent contractor and then later became its company President.



                                                    2
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 3 of422
                                                                                  of
                                      23




          14.     Defendant Charnoff is the Chief Executive Officer and Managing Member of

   Defendant RentRange.

          15.     On October 16, 2012, the Plaintiff and Defendant RentRange executed an

   employment agreement formalizing the terms and conditions of the Plaintiff’s employment with

   Defendant RentRange (the “Employment Agreement”). A true and correct copy of the

   Employment Agreement is attached hereto as Exhibit A.

          16.     Throughout nearly all of the Plaintiff’s employment with Defendant RentRange,

   the Plaintiff and Defendant Charnoff had a positive working relationship.

          17.     On or about November 2013, Defendant Charnoff informed the Plaintiff that he

   would earn a performance bonus of $40,000 if the Plaintiff secured an agreement between

   RentRange and Freddie Mac.

          18.     Toward the end of 2013, the Plaintiff decided to plan his departure from

   employment with Defendant RentRange.

          19.     The Plaintiff discussed his intended departure from Defendant RentRange with

   Defendant Charnoff.

          20.     In their discussions, the Plaintiff and Defendant Charnoff agreed that the

   Plaintiff’s last day of employment with Defendant RentRange would be December 5, 2013.

          21.     On or about December 5, 2013, Defendant Charnoff expressed to the Plaintiff that

   Defendant Charnoff wanted the Plaintiff to extend his employment with Defendant RentRange

   until a replacement for Plaintiff could be found.

          22.     On or about December 5, 2013, the Plaintiff agreed to remain actively employed

   with RentRange with no material changes to his duties, benefits or compensation plan.




                                                   3
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 4 of522
                                                                                  of
                                      23




          23.     On or about December 5, 2013, Defendant Charnoff reiterated to the Plaintiff the

   terms of the $40,000 performance bonus.

          24.     At some time after December 5, 2013, the Plaintiff provided a separation

   agreement to Defendant Charnoff detailing his future terms of departure from Defendant

   RentRange at some point on or before April 1, 2014.

          25.     On or before January 1, 2014, the Plaintiff secured the agreement between

   Defendant RentRange and Freddie Mac.

          26.     By securing the agreement between RentRange and Freddie Mac, the Plaintiff

   became entitled to the performance bonus of $40,000.

          27.     However, on or about January 10, 2014, after a RentRange Advisory Board

   meeting, Defendant Charnoff informed the Plaintiff that no performance bonus would be paid.

          28.     The Plaintiff maintained his entitlement to the performance bonus.

          29.     Thereafter, throughout January and February 2014, the Plaintiff and Defendant

   Charnoff discussed the smoothest way for the Plaintiff to cease his employment with Defendant

   RentRange.

          30.     Despite Defendant Charnoff and Defendant RentRange reneging on the terms

   relating to his performance bonus, the Plaintiff continue to work for the benefit of Defendant

   RentRange as the Parties discussed the terms of his departure from Defendant RentRange.

                                 Confrontation in Orlando, Florida

          31.     On February 12, 2014, the Plaintiff and Defendant Charnoff met in Orlando,

   Florida. On that date, the Plaintiff and Defendant Charnoff had a pleasant meeting and dinner.




                                                   4
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 5 of622
                                                                                  of
                                      23




           32.    On the evening of February 12, 2014, in compliance with a written request by

   Defendant Charnoff, the Plaintiff electronically transferred all company-related information and

   data in his possession to Defendant Charnoff.

           33.    The Plaintiff sent electronic notice of the data transfer to Defendant Charnoff and

   Fred Heigold on the evening of February 12, 2014.

           34.    Fred Heigold is an employee of Defendant RentRange and the administrator of its

   document storage service.

           35.    The Plaintiff also provided Defendant Charnoff with verbal notice of the data

   transfer.

           36.    The next morning, at or around 10:40 a.m., Defendant Charnoff and Defendant

   Doe confronted the Plaintiff in the lobby of the Marriott Courtyard Hotel in Orlando, Florida.

           37.    Defendant Charnoff demanded that the Plaintiff relinquish to Defendant Charnoff

   the laptop computer used by the Plaintiff.

           38.    The Plaintiff informed Defendant Charnoff that he did not object to relinquishing

   the laptop computer to Defendant Charnoff, but needed to remove personal and private

   information before doing so.

           39.    Defendant Charnoff indicated that, if the Plaintiff did not immediately relinquish

   to Defendant Charnoff the laptop computer, Defendant Charnoff would take it by force from the

   Plaintiff.

           40.    At this point, Defendant Doe made visible to the Plaintiff a holster Defendant Doe

   wore containing a pistol.

           41.    The conduct of Defendant Charnoff and Defendant Doe completely surprised the

   Plaintiff.



                                                   5
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 6 of722
                                                                                  of
                                      23




             42.   The conduct of Defendant Charnoff and Defendant Doe concerned the Plaintiff.

             43.   The Plaintiff again informed Defendant Charnoff that all company-related

   information had already been electronically transferred from his laptop computer to Defendant

   Charnoff the evening before.

             44.   The Plaintiff explained that he wanted to remove his personal and private

   information from the laptop computer and would relinquish the laptop computer to Defendant

   Charnoff after doing so.

             45.   Defendant Charnoff then attempted to forcibly take the laptop computer from the

   Plaintiff. He did not succeed.

             46.   The Plaintiff attempted to leave the hotel lobby and return to his hotel room.

             47.   However, Defendant Charnoff and Defendant Doe physically blocked the

   Plaintiff’s path to the hotel elevator that would take the Plaintiff to his hotel room.

             48.   At this time, the Plaintiff sought help from the hotel’s front desk staff.

             49.   The hotel’s staff then attempted to escort the Plaintiff to a safe location in a back

   office.

             50.   Defendant Charnoff and Defendant Doe again physically impeded the Plaintiff’s

   path.

             51.   At the Plaintiff’s request, the hotel staff called the police.

             52.   Throughout this encounter, Defendant Charnoff physically contacted and shoved

   the Plaintiff more than once.

             53.   At one point, the Plaintiff asked Defendant Charnoff if the Plaintiff was being

   terminated from his employment with Defendant RentRange.

             54.   Defendant Charnoff refused to directly answer the Plaintiff’s question.



                                                      6
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 7 of822
                                                                                  of
                                      23




          55.     The Plaintiff asked Defendant Charnoff several more times if the Plaintiff was

   being terminated from his employment with Defendant RentRange.

          56.     Finally, Defendant Charnoff informed the Plaintiff that the Plaintiff’s employment

   would be “suspended.”

          57.     This suspension of the Plaintiff’s employment would result in the Plaintiff’s pay

   being suspended.

          58.     Perceiving this suspension to be a material, adverse change in and to his

   compensation, the Plaintiff verbally communicated his resignation with good reason to

   Defendant Charnoff, Defendant RentRange’s CEO.

          59.     When the police arrived, they diffused the situation and separated Defendant Doe

   from the Plaintiff and Defendant Charnoff.

          60.     The police officers instructed the Plaintiff not to relinquish the laptop computer.

          61.     The Plaintiff did not relinquish the laptop computer.

          62.     The police then proceeded to discuss the situation with the Plaintiff and

   Defendant Charnoff.

          63.     At the request of a police officer, hotel security officers provided the Plaintiff

   with a safety escort to his hotel room and then to his vehicle.

          64.     Upon safely reaching his vehicle, the Plaintiff immediately drove home to South

   Carolina.

                   The Plaintiff’s Compliance with the Employment Agreement

          65.     Through February 13, 2014, the Plaintiff complied with the terms of the

   Employment Agreement.




                                                    7
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page 8 of922
                                                                                  of
                                      23




           66.    Since February 13, 2014, the Plaintiff has continued to comply with the terms of

   the Employment Agreement.

           67.    By a letter dated February 14, 2014, the Plaintiff provided Defendant RentRange

   with written notice of Defendant Charnoff’s acts and conduct that led to his resignation with

   good reason. By this letter, the Plaintiff reaffirmed his resignation with good reason. A true and

   correct copy of this letter is attached hereto as Exhibit B.

                        Defendant Charnoff’s Statements About the Plaintiff

           68.    On February 23, 2014, the Plaintiff received an email from Jeff Tennyson.

           69.    In response to the email, the Plaintiff telephoned and spoke with Jeff Tennyson.

           70.    During his phone call with the Plaintiff, the Plaintiff learned that Defendant

   Charnoff had informed multiple individuals that “[the Plaintiff] was illegally selling data for a

   profit” (the “Illegal Sales Statement”).

           71.    Throughout February and March 2014, Defendant Charnoff published and

   repeated the Illegal Sales Statement to multiple third parties.

           72.    The Illegal Sales Statement is false.

           73.    The Illegal Sales Statement falsely conveys the meaning that the Plaintiff would

   illegally sell his company’s private information for a profit.

           74.    The Illegal Sales Statement falsely conveys the meaning that the Plaintiff lacks

   integrity.

           75.    The Illegal Sales Statement falsely conveys the meaning that the Plaintiff

   committed the crime of theft.

           76.    The Illegal Sales Statement falsely conveys the meaning that the Plaintiff

   participated in activities that are incompatible with his trade or profession.



                                                     8
Case
 Case1:19-cv-02381-LTB-MEH
      1:14-cv-01251-REB-MJW Document
                             Document171-5 Filed
                                      1 Filed    10/29/20USDC
                                              05/01/14     USDC ColoradoPage
                                                              Colorado    Page
                                                                             9 of1022of
                                        23




           77.      The Plaintiff also learned that Defendant Charnoff had informed multiple

   individuals that the Plaintiff had been “escorted out [of the Orlando hotel] by police” (the

   “Arrested Statement”).

           78.      The Arrested Statement is false.

           79.      The Arrested Statement falsely conveys the meaning that the Plaintiff engaged in

   criminal behavior and that law enforcement officers detained the Plaintiff as a result of criminal

   behavior.

           80.      The Arrested Statement falsely conveys the meaning that the Plaintiff committed

   a crime.

           81.      The Arrested Statement falsely conveys the meaning that the Plaintiff participated

   in activities that are incompatible with his trade or profession.

           82.      The Arrested Statement and the Illegal Sales Statement (collectively, the “False

   and Defamatory Statements”) identify the Plaintiff by name.

           83.      Defendant Charnoff presented the False and Defamatory Statements as fact.

           84.      Each repeated publication of the False and Defamatory Statements by Defendant

   Charnoff is a false and defamatory statement of fact.

           85.      Persons other than the Plaintiff and Defendant Charnoff would have and actually

   have reasonably understood that the False and Defamatory Statements related to and were about

   the Plaintiff.

           86.      The False and Defamatory Statements constituted unprivileged publication of the

   defamatory statements by Defendant Charnoff to third parties.

           87.      Defendant Charnoff made the False and Defamatory Statements with actual

   malice knowing the falsity of the statements.



                                                       9
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1122
                                                                            10 of of
                                       23




           88.      If Defendant Charnoff did not act with actual malice, he acted with reckless or

   negligent disregard for the falsity of the False and Defamatory Statements to the detriment of the

   Plaintiff.

                                    The Harm Suffered By Plaintiff

           89.      The Defendants acted with intent and actual malice in that they intended to harm

   the Plaintiff.

           90.      The foregoing wrongful conduct (the “Wrongful Conduct”) on the part of the

   Defendants has caused the Plaintiff to suffer harm.

           91.      As a result of the Defendants’ Wrongful Conduct, the Plaintiff has suffered

   damages.

           92.      The Defendants’ Wrongful Conduct has caused the Plaintiff to suffer harms not

   yet fully realized.




                                                    10
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1222
                                                                            11 of of
                                       23




                                              COUNT ONE
                            AS AND FOR A FIRST CAUSE OF ACTION
                                      BREACH OF CONTRACT
                           AGAINST DEFENDANT RENTRANGE, LLC
          93.     The Plaintiff hereby incorporates by reference Paragraphs 1 through 92 above in

   this First Count as though fully set forth herein.

          94.     The Plaintiff and Defendant RentRange entered into the Employment Agreement.

   See Ex. A.

          95.     The Plaintiff performed all of his obligations under the Employment Agreement.

          96.     Defendant RentRange failed to perform all of its obligations under the

   Employment Agreement.

          97.     Defendant RentRange offered the Plaintiff a specific performance bonus of

   $40,000.00 pursuant to Section 3(d) of the Employment Agreement should the Plaintiff secure an

   agreement with Freddie Mac.

          98.     The Plaintiff accepted this offer.

          99.     The Plaintiff secured the agreement with Freddie Mac.

          100.    By securing the agreement with Freddie Mac, the Plaintiff became entitled to the

   performance bonus.

          101.    Despite the Plaintiff’s repeated requests for the performance bonus, Defendant

   RentRange failed to compensate the Plaintiff for the performance bonus in breach of Section 3 of

   the Employment Agreement.

          102.    This breach of the Employment Agreement has proximately caused the Plaintiff

   to suffer damages in the amount of $40,000.00.

          103.    Defendant RentRange caused a material, adverse reduction in the Plaintiff’s



                                                        11
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1322
                                                                            12 of of
                                       23




   compensation by suspending him.

          104.    Section 5(c)(i) of the Employment Agreement permits resignation with Good

   Reason where a material, adverse reduction in the Plaintiff’s compensation occurs.

          105.    The Plaintiff resigned with Good Reason as permitted by Section 5(c)(i) of the

   Employment Agreement due to a material adverse reduction in the Plaintiff’s compensation as

   defined by Section 5(d)(ii) of the Employment Agreement.

          106.    The Plaintiff informed Defendant Charnoff and Defendant RentRange of his

   resignation with Good Reason.

          107.    Additionally, the Plaintiff has satisfied and has remained willing to satisfy each

   and every condition precedent to the payment of severance payments and/or benefits as required

   by Section 5(c)(ii) of the Employment Agreement.

          108.    The Plaintiff has provided the Defendant with written notice of the acts that

   constituted the grounds for his resignation with good reason.

          109.    The Plaintiff delivered a separation agreement to the Defendant.

          110.    The Plaintiff offered to provide the Defendant with transition assistance after his

   separation.

          111.    The Plaintiff has continued to comply with the Employment Agreement

   throughout his dispute with Defendant RentRange.

          112.    Despite the foregoing, and despite repeated requests to do so, Defendant

   RentRange has failed to deliver to the Plaintiff the compensation due to him pursuant to Sections

   5(c)(i)(a)(1)-(4) of the Employment Agreement.

          113.    By failing to deliver to the Plaintiff the compensation due to him pursuant to

   Sections 5(c)(i)(a)(1)-(4) of the Employment Agreement, Defendant RentRange has breached the



                                                   12
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1422
                                                                            13 of of
                                       23




   Employment Agreement.

          114.    Specifically, Defendant RentRange has failed to provide the Plaintiff with

   continuing severance pay as required under the Employment Agreement in an amount of

   $150,000.00 in violation of Section 5(c)(i)(a)(2).

          115.    Specifically, Defendant RentRange has failed to reimburse the Plaintiff for

   expenses for which he is entitled to be reimbursed in the amount of $7,253.59 in violation of

   Sections 5(c)(i)(a)(3) and Section 8 of the Employment Agreement.

          116.    By failing to deliver to the Plaintiff the deferred compensation due him pursuant

   to the addendums to the Employment Agreement, Defendant RentRange has failed to provide the

   Plaintiff with deferred compensation in the amount of $37,500 in violation of the addendums to

   the Employment Agreement.

          117.    As a direct and proximate result of Defendant RentRange’s failure to perform its

   obligations under and breach of the Employment Agreement, the Plaintiff has suffered damages.

          118.    Defendant RentRange’s failure to perform its obligations under and breach of the

   Employment Agreement has caused the Plaintiff to suffer damages in an amount in excess of

   $230,000.00.

          119.    WHEREFORE, the Plaintiff seeks from Defendant RentRange recovery of

   damages resulting from the Defendant’s breach of the Employment Agreement.

          120.    WHEREFORE, the Plaintiff seeks from Defendant RentRange recovery of his

   reasonable attorney fees as provided for by Section 11 of the Employment Agreement.




                                                   13
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1522
                                                                            14 of of
                                       23




                                              COUNT TWO
                          AS AND FOR A SECOND CAUSE OF ACTION
                                        DEFAMATION PER SE
                          AGAINST DEFENDANT WALTER CHARNOFF
           121.   The Plaintiff hereby incorporates by reference Paragraphs 1 through 92 above in

   this Second Count as though fully set forth herein.

           122.   Throughout February and March 2014, Defendant Charnoff published and

   repeated the Arrested Statement to multiple third parties.

           123.   The Arrested Statement is false.

           124.   The Arrested Statement falsely conveys the meaning that law enforcement

   officers detained the Plaintiff as a result of criminal behavior by the Plaintiff.

           125.   The Arrested Statement falsely conveys the meaning that the Plaintiff had

   committed a crime.

           126.   The Arrested Statement falsely conveys the meaning that the Plaintiff participated

   in activities that are incompatible with his trade or profession.

           127.   Throughout February and March 2014, Defendant Charnoff published and

   repeated the Illegal Sales Statement to multiple third parties.

           128.   The Illegal Sales Statement is false.

           129.   The Illegal Sales Statement falsely conveys the meaning that the Plaintiff would

   illegally sell his company’s private information for a profit.

           130.   The Illegal Sales Statement falsely conveys the meaning that the Plaintiff lacks

   integrity.

           131.   The Illegal Sales Statement falsely conveys the meaning that the Plaintiff

   committed the crime of theft.



                                                     14
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1622
                                                                            15 of of
                                       23




           132.   The Illegal Sales Statement falsely conveys the meaning that the Plaintiff

   participated in activities that are incompatible with his trade or profession.

           133.   Defendant Charnoff presented the False and Defamatory Statements as fact.

           134.   Each repeated publication of the False and Defamatory Statements by Defendant

   Charnoff is a separate false and defamatory statement of fact.

           135.   The False and Defamatory Statements identify the Plaintiff by name.

           136.   Persons other than the Plaintiff and the Defendant would have and actually have

   reasonably understood that the False and Defamatory Statements related to and were about the

   Plaintiff.

           137.   The False and Defamatory Statements constituted unprivileged publication of the

   defamatory statements by Defendant Charnoff to third parties.

           138.   Defendant Charnoff made the False and Defamatory Statements with actual

   malice knowing the falsity of the statements.

           139.   If Defendant Charnoff did not act with actual malice, he acted with reckless or

   negligent disregard for the falsity of the False and Defamatory Statements to the detriment of the

   Plaintiff.

           140.   As a result of Defendant Charnoff’s conduct and the publication of the False and

   Defamatory Statements, the Plaintiff has suffered and continues to suffer damages including, but

   not limited to, harmed reputation and embarrassment.

           141.   WHEREFORE, the Plaintiff seeks from Defendant Charnoff recovery of

   compensatory and punitive damages arising from Defendant Walter Charnoff’s per se

   defamation of him.




                                                     15
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1722
                                                                            16 of of
                                       23




                                            COUNT THREE
                           AS AND FOR A THIRD CAUSE OF ACTION
        TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS
                         AGAINST DEFENDANT WALTER CHARNOFF

          142.    The Plaintiff hereby incorporates by reference Paragraphs 1 through 92 and 121

   through 140 above in this Third Count as though fully set forth herein.

          143.    The Plaintiff held a reasonable expectancy of entering into a valid business

   relationship with B2R Finance.

          144.    Defendant Charnoff had knowledge of the Plaintiff’s expectancy of entering into

   a valid business relationship with B2R Finance.

          145.    Defendant Charnoff published the False and Defamatory Statements to B2R

   Finance to harm the Plaintiff.

          146.    Defendant Charnoff expressly intended to direct B2R Finance away from doing

   business with the Plaintiff through publication of the False and Defamatory Statements.

          147.    Defendant Charnoff made the False and Defamatory Statements with the specific

   intent that B2R Finance would not choose the Plaintiff’s services.

          148.    The publication of the False and Defamatory Statements constitutes an intentional

   and unjustifiable interference with prospective business relations of the Plaintiff.

          149.    The publication of the False and Defamatory Statements caused B2R Finance to

   refrain from contacting and/or doing business with the Plaintiff.

          150.    As a result of Defendant Charnoff’s conduct and the publication of the False and

   Defamatory Statements to B2R Finance, the Plaintiff has suffered and continues to suffer

   damages including, but not limited to, loss of prospective business from B2R Finance and

   additional lost business.


                                                     16
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1822
                                                                            17 of of
                                       23




            151.   WHEREFORE, the Plaintiff seeks from Defendant Charnoff:

               a. recovery of compensatory damages arising from Defendant Charnoff’s tortious

                   interference with his prospective business relations;

               b. recovery of punitive damages arising from Defendant Charnoff’s tortious

                   interference with his prospective business relations;

               c. injunctive relief in the form of an order enjoining Defendant Charnoff from

                   engaging in any conduct designed to interfere with the Plaintiff’s business

                   relations; and,

               d. injunctive relief in the form of an order compelling Defendant Charnoff to engage

                   in any conduct necessary to effectuate the foregoing relief.

                                             COUNT FOUR
                          AS AND FOR A FOURTH CAUSE OF ACTION
                                               ASSAULT
               AGAINST DEFENDANTS WALTER CHARNOFF AND JOHN DOE
            152.   The Plaintiff hereby incorporates by reference Paragraphs 1 through 92 above in

   this Fourth Count as though fully set forth herein.

            153.   On February 13, 2014 at or around 10:40 a.m., Defendant Charnoff and

   Defendant Doe confronted the Plaintiff in the lobby of the Marriott Courtyard Hotel in Orlando,

   Florida.

            154.   Defendant Charnoff demanded that the Plaintiff relinquish the laptop computer he

   used to Defendant Charnoff.

            155.   Defendant Charnoff indicated that, if the Plaintiff did not give Defendant

   Charnoff the laptop computer at once, Defendant Charnoff and Defendant Doe would take it by

   force.



                                                    17
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    1922
                                                                            18 of of
                                       23




             156.   In doing so, Defendant Charnoff indicated his intent to make harmful contact with

   the Plaintiff.

             157.   In doing so, Defendant Charnoff also indicated his intent to put the Plaintiff in the

   apprehension of imminent harmful contact by Defendant Charnoff.

             158.   The Plaintiff did fear imminent harmful contact by Defendant Charnoff.

             159.   At this point, Defendant Doe made visible to the Plaintiff his holster containing a

   pistol.

             160.   In doing so, Defendant Doe indicated his intent to make harmful contact with the

   Plaintiff.

             161.   In doing so, Defendant Doe also indicated his intent to put the Plaintiff in the

   apprehension of imminent harmful contact by Defendant Doe.

             162.   The Plaintiff did fear imminent harmful contact by Defendant Doe.

             163.   Defendant Charnoff attempted to forcibly take the laptop computer from the

   Plaintiff.

             164.   The Plaintiff attempted to leave the lobby and return to his hotel room.

             165.   However, Defendant Charnoff and Defendant Doe physically impeded the

   Plaintiff’s path.

             166.   Again, Defendants Charnoff and Doe placed the Plaintiff in fear of imminent

   harmful contact.

             167.   At this time, the Plaintiff sought help from the hotel’s front desk staff who then

   attempted to escort him to a safe back office.

             168.   Defendant Charnoff and Defendant Doe again physically impeded the Plaintiff’s

   path.



                                                     18
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    2022
                                                                            19 of of
                                       23




           169.   Again, Defendants Charnoff and Doe placed the Plaintiff in fear of imminent

   harmful contact.

           170.   Defendant Charnoff intended to make contact with the Plaintiff.

           171.   Defendant Charnoff intended to make harmful and offensive contact with the

   Plaintiff.

           172.   Defendant Charnoff intended to place the Plaintiff in the apprehension of

   immediate harmful contact.

           173.   The Plaintiff did fear imminent harmful contact from Defendant Charnoff.

           174.   Defendant Doe intended to make contact with the Plaintiff

           175.   Defendant Doe intended to make harmful and offensive contact with the Plaintiff

           176.   Defendant Doe intended to place the Plaintiff in the apprehension of imminent

   harmful contact.

           177.   The Plaintiff did fear imminent harmful contact from Defendant Doe.

           178.   WHEREFORE, the Plaintiff seeks from Defendant Charnoff and Defendant Doe

   compensatory and punitive damages for their assault upon him.

                                            COUNT FIVE
                           AS AND FOR A FIFTH CAUSE OF ACTION
                                              BATTERY
                         AGAINST DEFENDANT WALTER CHARNOFF
           179.   The Plaintiff hereby incorporates by reference Paragraphs 1 through 92 and 153

   through 177 above in this Fifth Count as though fully set forth herein.

           180.   On February 13, 2014 at or around 10:40 a.m., Defendant Charnoff and

   Defendant Doe confronted the Plaintiff in the lobby of the Marriott Courtyard Hotel in Orlando,

   Florida.



                                                   19
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    2122
                                                                            20 of of
                                       23




           181.   This began an encounter described in Paragraphs 153 through 177 of this

   Complaint which are hereby realleged.

           182.   During this encounter, Defendant Charnoff physically contacted and shoved the

   Plaintiff more than once.

           183.   Defendant Charnoff intended to make contact with the Plaintiff

           184.   Defendant Charnoff intended to make harmful and offensive contact with the

   Plaintiff.

           185.   Defendant Charnoff did make harmful and offensive contact with the Plaintiff.

           186.   WHEREFORE, the Plaintiff seeks from Defendant Charnoff compensatory and

   punitive damages for Defendant Charnoff’s battery of the Plaintiff.

                                              GENERAL

           187.   Where conditions precedent are alleged, the Plaintiff avers that all conditions

   precedent have been performed or have occurred.

           188.   The Plaintiff demands a jury trial.




                                                   20
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    2222
                                                                            21 of of
                                       23




                                     REQUEST FOR RELIEF

          WHEREFORE, PLAINTIFF ERIC TAYLOR accordingly and respectfully seeks a

   judgment against DEFENDANTS RENTRANGE, LLC, WALTER CHARNOFF, and JOHN

   DOE as follows:

          a. That the PLAINTIFF be awarded compensatory damages in an amount to be

              determined at trial;

          b. That the PLAINTIFF be awarded punitive damages in an amount to be determined at

              trial;

          c. That the PLAINTIFF be awarded the injunctive relief sought;

          d. That the PLAINTIFF be awarded his reasonable attorney’s fees and costs; and,

          e. That the PLAINTIFF be awarded any such other and further relief as this Court may

              deem just and proper or to which he may be entitled as a matter of law or equity.



   Dated: Chicago, Illinois                    PLAINTIFF,
          May 1, 2014                          ERIC TAYLOR


                                               _/s/ Charles Lee Mudd Jr. ________
                                               By: One of His Attorneys
                                                    Charles Lee Mudd Jr.
                                                    Mudd Law Offices
                                                    3114 West Irving Park Road, Suite 1W
                                                    Chicago, Illinois 60618
                                                    773.588.5410 Telephone
                                                    773.588.5440 Facsimile
                                                    Illinois ARDC: 6257957
                                                    clm@muddlaw.com




                                                  21
Case
Case 1:19-cv-02381-LTB-MEH
     1:14-cv-01251-REB-MJW Document
                            Document171-5  Filed
                                     1 Filed     10/29/20
                                             05/01/14     USDC
                                                        USDC    Colorado
                                                             Colorado     Page
                                                                       Page    2322
                                                                            22 of of
                                       23
